UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6068


ANTONIO GERMAINE JOHNSON,

                  Petitioner - Appellant,

             v.

WARDEN MICHAEL PETTIFORD,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Senior District
Judge. (0:07-cv-03236-CWH)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Germaine Johnson, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate    judge    and    denying    relief    on    his       28 U.S.C.      §    2241

(2006)   petition.       We    have     reviewed   the    record       and     find     no

reversible    error.         Accordingly,     although        we    grant    leave      to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Johnson v. Pettiford, No. 0:07-cv-03236-CWH

(D.S.C. filed Dec. 12, 2008, and entered Dec. 15, 2008).                                 We

dispense     with   oral      argument    because       the        facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2